Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Non-Final Office Action

DETAILED ACTION
Claim Rejections - 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless:(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.Claims 1-3, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record Olson (US-PGPUB-NO:  US20040136445)(As to claim 1, Olson discloses):1. A method comprising:identifying a plurality of glitch sources in a circuit layout [Para. 4: " interference from other DS-CDMA signal sources"];back referencing the plurality of glitch sources to corresponding lines in a Resistor Transistor Logic (RTL) file [Claim 14, “logic circuit”, wherein, logic circuit RTL file is used for the logic circuit implementations] defining the plurality of glitch sources [Para. 63, Para. 4: "interference", "sources"];identifying, in the circuit layout [Para. 68: "circuit"; also, Para. 73: "circuit"], a plurality of glitch terminuses associated with the plurality of glitch sources [Para. 22: "interference", "associated", "sources"];determining a plurality of glitch power consumption values [Para. 7: "interference", "power"] associated with the plurality of glitch sources based on fanouts in the circuit layout extending from the plurality of glitch sources to the plurality of glitch terminuses [Para. 73];ranking [Para. 75: " ranked lists of interference"; also, Para. 69: " rank the interference, and any other suitable parameters may be used for ranking"], by a processor [Para. 3 refer to: "processor"], the plurality of glitch sources based on corresponding glitch power consumption values of the plurality of glitch power consumption values [Para. 7: "interference", "power"] corresponding to individual glitch sources of the plurality of glitch sources [Para. 4: "interference", "sources"] [Fig. 6 as highlighted, depicts estimation and ranking of interference (glitch)];
    PNG
    media_image1.png
    315
    697
    media_image1.png
    Greyscale
and reporting the corresponding lines in the RTL file associated with the ranked plurality of glitch sources [Para. 8: "ranked", "interference"; also Para. 69 and 75].(As to claim 2, Olson discloses):2. The method of claim 1, wherein the plurality of glitch sources are logic gates in the circuit layout that receive glitch-free inputs and produce outputs including glitch pulses [Para. 67: "interference", "circuit", "input", "outputs"].(As to claim 3, Olson discloses):3. The method of claim 1, wherein the plurality of glitch terminuses are logic gates that receive at least one input that include glitch pulses and produce outputs that are glitch-free [Para. 7: "cross", "interference"].
Claims 1-3, are further rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record Chen (US-PGPUB-NO:  US20070094623)(As to claim 1, Chen discloses):1. A method comprising:identifying a plurality of glitch sources in a circuit layout [Para. 30: "noise", "circuit", "layout"];back referencing the plurality of glitch sources to corresponding lines in a Resistor Transistor Logic (RTL) file defining the plurality of glitch sources [Para. 60: "aggressor", "noise", "file"; Para. 66, "logic gate", note: wherein, logic circuit RTL file is used for the logic circuit implementations];identifying, in the circuit layout [Para. 30: "circuit", "layout"], a plurality of glitch terminuses associated with the plurality of glitch sources [Para. 58: "glitch"; also, Para. 22: "aggressor", "noise"];determining a plurality of glitch power consumption values associated with the plurality of glitch sources based on fanouts in the circuit layout extending from the plurality of glitch sources to the plurality of glitch terminuses [Para. 30: "determining", "noise", "power", "consumption", "circuit", "layout"];ranking [Para. 52 refer to: "group"], by a processor [Para. 70: "processor", "CPU" (i.e. central processing unit)], the plurality of glitch sources based on corresponding glitch power consumption values of the plurality of glitch power consumption values corresponding to individual glitch sources of the plurality of glitch sources [Para. 30: "noise", "power"; also, Para. 58: "glitch"];and reporting the corresponding lines in the RTL file associated with the ranked plurality of glitch sources [Para. 58: "glitch", "noise"; also, Para. 59: "glitch"].(As to claim 2, Chen discloses):2. The method of claim 1, wherein the plurality of glitch sources are logic gates in the circuit layout that receive glitch-free inputs and produce outputs including glitch pulses [Para. 30: 54].(As to claim 3, Chen discloses):3. The method of claim 1, wherein the plurality of glitch terminuses are logic gates that receive at least one input that include glitch pulses and produce outputs that are glitch-free [Para. 66: "logic gate", "input output"; also, Para. 54: "noise", "input output"].
Allowable Subject Matter
The following claims would be allowable if all rejections/objections cited in this office action (if any) are overcome and rewritten to include all of the limitations of the base claim and any intervening claims.The reason for this allowance is: the claimed subject matter could not have been anticipated or obviated using any prior arts.Allowable claims are: 4-7.
Conclusion

The prior art made of record in the form PTO-892 are not relied upon is considered pertinent to applicant's disclosure.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.Contact information:Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED ALAM whose telephone number is (571) 270-1507, email address: [mohammed.alam@uspto.gov] and fax number (571) 270-2507. The examiner can normally be reached on 10AM to 4PM (EST), Monday to Friday. If attempts to reach the examiner by telephone are unsuccessful, the Examiner's Supervisor, JACK CHIANG can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300./Mohammed Alam/Primary Examiner, Art Unit 2851